NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RODNEY LOUIS GARROTT,                            No. 09-35225

               Plaintiff - Appellant,            D.C. No. 2:08-cv-05053-EFS

  v.
                                                 MEMORANDUM *
R. ARCHER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Washington state prisoner Rodney Louis Garrott appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations arising from an incident of verbal harassment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915(e)(2), Huftile v. Miccio-Fonseca, 410 F.3d 1136,

1138 (9th Cir. 2005), and 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000). We may affirm on any basis supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Garrott’s action, after twice giving him

notice of the complaints’ deficiencies and providing leave to amend, because

Garrott did not allege facts sufficient to show that defendants deprived him of any

constitutional right. See Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

1987) (“Verbal harassment or abuse . . . is not sufficient to state a constitutional

deprivation under 42 U.S.C. § 1983.” (citation, internal quotation marks, and

brackets omitted)).

      Garrott’s remaining contentions, including, to the extent he properly raised it

below, an equal protection claim, are unpersuasive.

      AFFIRMED.




                                           2                                     09-35225